DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on August 12, 2021, the objections the claims, drawings, specifications, 112(b) and 112(f) rejections in the previous office action (dated 05/12/21), are hereby withdrawn. Claims 11-15, 19, 21 and 22 have been amended, claim 18 has been cancelled, and claims 1-10, 16-17 and 20 were previously and still withdrawn from further consideration due to the lack of unity requirement (dated 02/02/21).
Therefore, claims 11-15, 19, 21 and 22 are currently pending.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Larry Galvin on August 20, 2021.
The application has been amended as follows: 
Claims 1-10, 14, 16-17 and 20 have been cancelled. 

11.  (previously presented)  A closure for a container, the container comprising a body and a neck extending from the body, the container having an opening at a free end of the neck, the closure comprising:

an overcap attached to the cylindrical element, comprising a first body and a second body, attached together and defining a seat;
wherein the cylindrical element is partially in the seat to be locked within the seat,
wherein the first body comprises a first flat element with a side wall which is rigidly joined to a contour of the first flat element and extends axially therefrom, perpendicular to the first flat element, thereby forming a cavity therebetween, a free edge of the side wall forming an opening for the cavity,
wherein one end of the first portion of the cylindrical element is inserted in the seat, the seat laterally confining such end,
wherein the seat in which the first portion of the cylindrical element is axially accommodated has a sleeve axially extending within the cavity of the overcap, perpendicular to the first flat element of the first body of the overcap,
wherein a central opening of a second flat element of the second body of the overcap has a collar that axially extends toward the cavity of the overcap, and
wherein a free end of the collar is configured to frictionally fit between the first portion of the cylindrical element accommodated in the seat and the sleeve that encircles the seat, thereby creating a stable connection between the cylindrical element and the overcap.
12.  (currently amended)  The closure of claim 11, wherein the second body comprises [[a]] the second flat element having [[a]] the central opening,
wherein the second flat element has a contour configured to engage with the free edge of the side wall of the first body,
of the side wall of the first body and at the contour of the second flat element, and
wherein the engagement zone is radially spaced apart and disengaged from the cylindrical element.
13.  (currently amended)  The closure of claim 11, [[12,]] wherein the central opening of the second flat element of the second body has a collar rigidly joined to the second flat element, which extends toward the cavity and surrounds and creates an interference fit with an outer wall of the cylindrical element.
15.  (currently amended)  The closure of claim 11, [[12,]] wherein the first portion of the cylindrical element of the closure is in the cavity and rigidly joined to the first flat element of the first body, passing through the central opening of the second flat element of the second body.
19.  (currently amended)  The closure of claim 11, wherein the free end of the collar has opposed [[sharp]] protuberances which engage with a surface of the first or second portion of the cylindrical element and with the sleeve respectively, thereby affording positioning and stable axial and torsional connection of the cylindrical element and [[its]] the overcap.
21.  (currently amended)  The closure of claim 11, [[12,]] wherein the first portion of the cylindrical element, the seat formed in the first flat element of the first body of the overcap, and the central opening in the second flat element of the second body of the overcap have a circular contour.
22.  (currently amended)  The closure of claim 12, [[21,]] wherein the free edge of the side wall that is rigidly joined to the contour of the first flat element has means for attachment to corresponding means formed in the contour of the second flat element of the second body of the overcap.
23.  (new)  The closure of claim 11, wherein the first body and the second body are connected by snap engagement.

25.  (new)  The closure of claim 11, wherein the first body and the second body are connected by interference fit.
26.  (new)  The closure of claim 11, wherein the first flat element and the second flat element are connected by interference fit.
27.  (new)  The closure of claim 11, wherein the first portion of the cylindrical element has a same cross-section as the second portion of the cylindrical element.
28.  (new)  The closure of claim 11, wherein the first portion of the cylindrical element has a same diameter as the second portion of the cylindrical element.
29.  (new)  The closure of claim 11, wherein the first portion of the cylindrical element has a same diameter as the central opening of the second flat element of the second body.
30.  (new)  The closure of claim 11, wherein the second portion of the cylindrical element has a same diameter as the central opening of the second flat element of the second body.
31.  (new)  The closure of claim 11, wherein the free end of the collar has opposed protuberances which engage with a surface of the first or second portion of the cylindrical element and with the sleeve respectively, thereby affording positioning of the cylindrical element and the overcap.
32.  (new)  The closure of claim 11, wherein the free end of the collar has opposed protuberances which engage with a surface of the first or second portion of the cylindrical element and with the sleeve respectively, thereby affording stable axial connection of the cylindrical element and the overcap.
33.  (new)  The closure of claim 11, wherein the free end of the collar has opposed protuberances which engage with a surface of the first or second portion of the cylindrical 
34.  (new)  The closure of claim 11, wherein the sleeve is radially spaced apart from the first portion of the cylindrical element, thereby forming an annular gap between the sleeve and the first portion of the cylindrical element.
35.  (new)  The closure of claim 11, wherein the first body is coaxial with the second body.
36.  (new)  The closure of claim 11, wherein the first flat element is coaxial with the second flat element.

Allowable Subject Matter
Claims 11-13, 15, 19 and 21-36 is/are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 11, the prior art (of record) discloses most of the claimed invention; however, the prior art (of record) does not expressly teach wherein one end of the first portion of the cylindrical element is inserted in the seat, the seat laterally confining such end, wherein the seat in which the first portion of the cylindrical element is axially accommodated has a sleeve axially extending within the cavity of the overcap, perpendicular to the first flat element of the first body of the overcap, wherein a central opening of a second flat element of the second body of the overcap has a collar that axially extends toward the cavity of the overcap, and wherein a free end of the collar is configured to frictionally fit between the first portion of the cylindrical element accommodated in the seat and the sleeve that encircles the seat, thereby creating a stable connection between the cylindrical element and the overcap
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        


/B. V. P./
Examiner, Art Unit 3736